DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	An Information Disclosure Statement (IDS) has not been submitted as of the mailing of the last Office Action dated 3 September 2020. Applicant is reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.



Introductory Remarks
In the communications filed on 3 December 2020, the claim statuses were as follows: claims 1, 8, and 15 were amended per Applicant's request; no claims were cancelled; no claims were withdrawn, and no new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1, 8, and 15 are presented in independent form.

The previously raised 101 rejection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. The claims have been found allowable over the prior art of record.




Response to Arguments
Applicant’s arguments filed 3 December 2020 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered and are persuasive. The amendments render the claims patent-eligible, and the 101 rejection has been accordingly withdrawn.
Applicant’s arguments filed 3 December 2020 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. The amendments to the claims render the claims allowable over the prior art of record, and the 103 rejection has been accordingly withdrawn. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1

The application has presently been amended from the claims filed on 3 December 2020 as follows: 

Cancel claims 6 and 13

Amend claims 1 and 8 as follows:
	“…receiving from a client device a request for data stored in a database in a first table categorized based on a hierarchical dimension, wherein the hierarchical dimension is configured to store values from a plurality of values organized in a hierarchy comprising a plurality of levels specified in a second table, wherein:
	the request includes a measure-based calculated dimension, and
	the measure-based calculated dimension includes member names and value ranges associated with the member names;
determining a level in the hierarchy based on the request;
identifying records in the first table  based on the determined level in the hierarchy;
determining first member names for the measures of the identified records using the value ranges;
storing the first member names in a third table;
	generating a fourth table by joining first data from the first table and the third table based on the determined level in the hierarchy;
	identifying ancestor regions of regions in the fourth table that are in the database using the second table, wherein the ancestor regions are in a level of hierarchy above the [[lowest]] determined level in the hierarchy;
	retrieving data from the first table [[for]] associated with the identified ancestor regions;
	aggregating measures in the fourth table according to the identified ancestor regions;
	determining second member names for the aggregated measures using the value ranges;
storing the second member names and the aggregated measures in a fifth table with second associated hierarchical dimension data;
generating a sixth table by joining second data from the first table and the fifth table based on the determined level in the hierarchy; and
providing the sixth table as a result for the request to the client.”


Amend claim 15 as follows:
	“…receive from a client device a request for data stored in a database in a first table categorized based on a hierarchical dimension, wherein the hierarchical dimension is configured to store values from a plurality of values organized in a hierarchy comprising a plurality of levels specified in a second table, wherein:
	the request includes a measure-based calculated dimension, and
	the measure-based calculated dimension includes member names and value ranges associated with the member names;
determine a level in the hierarchy based on the request;
identify records in the first table  based on the determined level in the hierarchy;
determine first member names for the measures of the identified records using the value ranges;
store the first member names in a third table;
	generate a fourth table by joining first data from the first table and the third table based on the determined level in the hierarchy;
	identify ancestor regions of regions in the fourth table that are in the database using the second table, wherein the ancestor regions are in a level of hierarchy above the [[lowest]] determined level in the hierarchy;
	retrieve data from the first table [[for]] associated with the identified ancestor regions;
	aggregate measures in the fourth table according to the identified ancestor regions;
	determine second member names for the aggregated measures using the value ranges;
store the second member names and the aggregated measures in a fifth table with second associated hierarchical dimension data;
generate a sixth table by joining second data from the first table and the fifth table based on the determined level in the hierarchy;
provide the sixth table as a result for the request to the client device.”


Amend claims 3, 10, and 17 as follows:
	“…identifying [[the]] a lowest level in the hierarchy and using the identified lowest level as the determined level in the hierarchy.”


Amend claims 5, 12, and 19 as follows:
	“…a selection of [[the]] a level in the hierarchy from [[the]] a user of the client device, wherein the selection from the user is used for the determining the level in the hierarchy.”


Amend claim 7 as follows:
	“The non-transitory machine-readable medium of claim [[6]] 1, wherein the program further comprises a set of instructions for generating the measure-based calculated dimension based on a subset of the data stored in the database.”


Amend claim 14 as follows:
	“The method of claim [[13]] 8 further comprising generating the measure-based calculated dimension based on a subset of the data stored in the database.”


Amend claim 20 as follows:
	“The system of claim 15, measure-based calculated dimension based on a subset of the data stored in the database.”








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims have been examined on the merits, and are directed to patent-eligible subject matter. Additionally, the claims have been found allowable over the prior art of record.

	The most relevant prior art found were: 
Helfman et al. (“Helfman”) (US 2009/0013287 A1): Helfman disclosed receiving from a client device a request for data stored in a database categorized based on a hierarchical dimension (Helfman, [0055-0056]), where the hierarchical dimension stores values from a plurality of values organized in a hierarchy comprising a plurality of levels (Helfman, [0057]); note that the claimed “first table” and “second table” are suggested by Helfman in [0067], where a data table may be generated for each hierarchical depth level. Helfman further discloses the request including a measure-based calculated dimension (Helfman, [0061], where a user may select an aggregate function (i.e., “measure-based calculated dimension”) to be applied to one or more depth levels), and suggests the use of member names in Helfman, [FIG. 12] (where the system correlates certain metrics with severity levels including “severe”, “fatal”, “unknown”, and “-“). Helfman further discloses aggregating measures according to the various levels, including the claimed ancestor regions (see Helfman, [0067] and [0071], where aggregate values are determined recursively from leaf nodes to the highest level of the hierarchy, where aggregate values for subsequent levels of the hierarchy are determined in successive increasing order. The system also determines whether aggregate values for the highest level of the hierarchy (i.e., the claimed “ancestor”) have been determined (thereby disclosing the limitation “identifying ancestor regions…that are in the database…wherein the ancestor regions are in a level of hierarchy above the lowest level”); if the highest level of the hierarchy has not yet been determined, the system processes the values for the highest level of the hierarchy). Helfman’s disclosure may suggest the use of joining operations, since Helfman’s disclosure indicates the use of data tables at each hierarchical depth level (thereby necessitating some sort of linkage, such as a join, for linking the various hierarchical depth levels). However, Helfman does not appear to teach, suggest, or otherwise render obvious the limitations of “identifying ancestor regions of regions in the fourth table that are in the database using the second table…; [and] retrieving data from the first table for the identified ancestor regions”.
Weyerhaeuser et al. (“Weyerhaeuser”) (US 2014/0372365 A1): suggests mapping numeric ranges to discrete values such as color graphical attributes (thereby appearing to suggest the use of mapping value ranges to some other value, similar to the claimed “member names”). Furthermore, Weyerhaeuser suggests joining the various result sets outputted from each iteration; see Weyerhaeuser, [0036], where hierarchy tables (which can be a table with one column holding a parent node and another column holding the child node), which can then be joined to results sets (i.e., intermediate or final results) by inner joins (i.e., Weyerhaeuser’s “final results” corresponding to the claimed “sixth table”). However, Weyerhaeuser does not appear to teach, suggest, or otherwise render obvious each of the specifics of the various intermediate tables holding each of the specific types of data being claimed.
Heimendinger (“Heimendinger”) (US 2010/0131457 A1): suggests the use of member names corresponding to certain value ranges. See Heimendinger, [0036], where status indicators may convey the state of a key performance indicator (KPI), i.e., a type of measure (based on a dimension). Status indicators convey the state of the KPI, where an indicator may have a predetermined number of levels. A traffic light is one of the most commonly used indicators, which represents a KPI with three-levels of results—Good, Neutral, and Bad. Traffic light indicators may be colored red, yellow, or green.


	However, none of the prior art appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations. The dependent claims are allowable for at least by virtue of their dependency on their respective independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Examiner, Art Unit 2152                                                                                                                                                                                                        
17 February 2021




    
        
            
        
            
        
            
    

    
        1 Although claims 8-12 and 14-20 do not appear in the approved attached amendments, Applicant’s representative and the Examiner had discussed previously via telephone on 15 February 2021 that the changes seen in claims 1-7 would also be applied to claims 8-12 and 14-20 as well (where claim 20 was a combination of claims 6 and 7; with the cancellation of claim 6, this resulted in half of the claim language of claim 20 being removed).